NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 C.F.R. § 1.114 and because the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission dated May 10, 2021, has been entered.
Response to Applicant’s Amendment
In the amendment dated May 10, 2021, applicant amended the claims to overcome the objections and written description rejections set forth in the Office Action dated March 9, 2021.  The examiner has reviewed the original disclosure in view of applicant’s remarks dated May 10, 2021, and the examiner agrees with applicant that the present claims are supported by the original disclosure for the reasons set forth by applicant in the remarks.  In view of the amendment and applicant’s remarks, all claim rejections and objections are withdrawn.
Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The closest prior art of record is considered to be US Pat. 8,648,168 (“Alegre”).  Alegre teaches a process of preparing a “biodegradable polyesteretheramide” by combining a set of components that may include a dicarboxylic acid, an alkane diol, and a polyether amine with at least three amino groups in a reactor at an initial temperature of 150 to 210 °C and pressure 1000-4000 mbar and then, after removal of excess alkane diol, increasing the temperature to 210 to 270 °C and decreasing the pressure to 5 mbar.  (Alegre, col 2, line 44, to col 4, line 57).  Alegre further teaches, generally, the formation of pellets and extrusion.  (Id. col 5, lines 1-3).  

Any comments on these reasons for allowance considered necessary by applicant must be submitted no later than the payment of the issue fee, and, to avoid processing delays, any such comments should preferably accompany the issue fee.  The comments should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, 


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767